Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Aug. 9, 2021 has been received and entered.
Currently, Claims 12-14 and 16-31 are pending.  Claims 12-14 and 16-31 are examined on the merits.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed Aug. 9, 2021 have been fully considered but they are not persuasive. 

Election/Restrictions
Applicant’s election without traverse of the species topical in the reply filed on Jan. 25, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 19, 2021, Aug. 20, 2020, Oct. 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claim Rejections - 35 USC § 103
Claims 12-14 and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wille (US 2006/0062861 A1), Clausen et al. (1977, British J Industrial Medicine, 34: 208-215) in view of Manissier et al. (US 2011/0281941 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Wille teaches anti-irritant botanical extracts for use in topical formulations providing a natural ingredient capable of preventing skin irritation (Abstract) comprising free-radical scavenging agents such as green tea and grape seed [0014] and anti-irritant and antioxidants from oak tree [0015]. Particulate air pollution cause skin damage (see Clausen et al., Abstract).  Therefore, skin damage cause by air pollution can be treated with composition that can treat skin damage.
However, Wille does not teach the polyphenol content from 30-60% w/w, equal to or greater than 40% w/w, oak extract ranging from 0.01-5% w/w and from 0.05-1% w/w,  grape seed extract ranging from 0.01-5% w/w and equal to 0.25% w/w and equal to 0.1% w/w, green tea extract ranging from 0.01-5% w/w and equal to 0.5% w/w and equal to 0.1% w/w. 
Manissier et al. teaches polyphenol compounds for topical application [0033] from extracts of green tea, grape such as Vitis vinifera, oak [0098], where the polyphenol range from 5-25 wt%, at least 5 wt% [0116], polyphenol content in the range from 0.0001-50 wt%, preferably from 0.001-10 wt%, preferably from 0.5-2 wt% relative to total weight of the composition [0120].
.
Response to Arguments
	Applicant argues that Wille does not teach the claimed invention.
	In response to Applicant’s argument, Applicant claims a method of protecting skin. Wille teaches anti-irritant botanical extracts for use in topical formulations providing a natural ingredient capable of preventing skin irritation (Abstract) comprising free-radical scavenging agents such as green tea and grape seed [0014] and anti-irritant and antioxidants from oak tree [0015].  The irritant in the environment would include air pollutants.  Thus, the topical formulation will protect skin from air pollutant.
	Applicant argues that there is no reason to combine Manissier with Wille.
	In response to Applicant’s argument, Manissier et al. teaches polyphenol compounds for topical application [0033].  Thus, there is a reason to use polyphenols on skin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655